Exhibit 99.1 TO:RadioShack Directors and Executive Officers FROM: Bob Donohoo – Vice President, General Counsel and Corporate Secretary DATE:May RE:Restrictions on the ability to trade RadioShack securities during 401(k) Blackout Period RadioShack Corporation (the “Company”) has decided to transfer the duties of trustee and recordkeeper for the RadioShack 401(k) Plan (the “Plan”) to Wachovia Retirement Services.During and as a result of this transition, account activity in the Plan will be restricted.Plan participants will not be able to make changes to their investments in the Plan, or obtain loans or distributions from the Plan during the transition period, as described below (the “Blackout Period”).During the Blackout Period, you will be subject to certain restrictions with respect to trading of equity securities of the Company.The Blackout Period is imposed on executive officers and directors of the Company by the Sarbanes-Oxley Act of 2002 and Securities and Exchange Commission Regulation BTR (Blackout Trading Restriction) and is in addition to the Company’s trading windows related to its earnings releases. The Blackout Period is being imposed because of the change in the trustee and recordkeeper of the Plan.Certain of the investment alternatives in the Plan will also be changed during the Blackout Period.The
